                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ANTHONY SPENCER GREEN SR.,

                   Plaintiff,                              8:19CV84

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
CREIGHTON/CHI HEALTH, ANNIE
E. KNIERIM, (Unmc) Phusicians:
Knierim Ann E. (MD); VIRGINIA J.
SMITH, APRN, NP, BSN, Psychiatry
CHI Health; REBECCA STORMONT,
Rebecca Stormont, (MD) Aurora Health
Care; and CHI HEALTH, Corporate
Responsibility Officer;

                   Defendants.

      Plaintiff filed his Complaint on February 21, 2019. (Filing No. 1.) He has
been given leave to proceed in forma pauperis. (Filing No. 6.) The court now
conducts an initial review of Plaintiff’s Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

      Plaintiff brings this action against four Defendants: Creighton/CHI Health,
Annie E. Knierim, M.D., Rebecca Stormont, M.D., and Virginia J. Smith,
A.P.R.N. (Filing No. 1.) Plaintiff alleges that he is a citizen of Nebraska. (Id. at
CM/ECF p. 3.) He alleges that Creighton/CHI Health has its principal place of
business in Nebraska, and he provides the Nebraska work addresses of Defendants
Knierim and Smith and a Wisconsin address for Stormont. (Id. at CM/ECF pp. 2–
3.) Condensed and summarized, the court understands Plaintiff’s claim to be that
Defendants denied him proper medical attention by refusing to test “the medical
hardware in the Plaintiff’s lower right leg for unseen energy,” “harmful
chemicals,” and “electromagnetic radiation and frequency readings.” (Id. at
CM/ECF pp. 4–5.) Plaintiff alleges Defendants have misdiagnosed him “by telling
the Plaintiff that his sinuses cased the unseen energy attacks and poison the
Plaintiff was feeling.” (Id. at CM/ECF p. 4.) Defendants also refuse to remove the
broken screw and medical hardware from Plaintiff’s leg “leaving the Plaintiff[’]s
life in danger” of future harm from “Brain Tumors, Cancer, along with major
org[a]n failure.” (Id. at CM/ECF pp. 4–5.) Plaintiff seeks removal of the medical
hardware and $2.25 million in monetary and punitive damages for pain and
suffering and mental anguish. (Id. at CM/ECF p. 5.)

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

      “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]

                                        2
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                                III. DISCUSSION

       In evaluating Plaintiff’s claims, the court must determine whether subject-
matter jurisdiction is proper. See Fed. R. Civ. P. 12(h)(3) (“If the court determines
at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.”). Plaintiff has alleged diversity of citizenship under 28 U.S.C. § 1332 as a
basis for the court’s jurisdiction, (see filing no. 1 at CM/ECF p. 1), but it is
apparent from the Complaint that the court lacks subject matter jurisdiction and
this action must be dismissed.

       Subject-matter jurisdiction may be proper in federal court pursuant to 28
U.S.C. § 1332, commonly referred to as “diversity of citizenship” jurisdiction. For
purposes of 28 U.S.C. § 1332, “diversity of citizenship” means that “the
citizenship of each plaintiff is different from the citizenship of each defendant.”
Ryan v. Schneider Nat’l Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001) (citation
omitted). In addition, the amount in controversy must be greater than $75,000.00
for diversity of citizenship jurisdiction. 28 U.S.C. § 1332(a).

      Here, the Complaint states Plaintiff is a citizen of Nebraska and states that
Nebraska is also the place of incorporation and principal place of business of
Creighton/CHI Health. The Complaint fails to state the citizenship of the
individual Defendants but lists Nebraska work addresses for two of the
Defendants. Based on these allegations, the Complaint fails to establish that
subject-matter jurisdiction is proper pursuant to 28 U.S.C. § 1332.

       However, subject matter jurisdiction is also proper where a plaintiff asserts a
“non-frivolous claim of a right or remedy under a federal statute,” commonly
referred to as “federal question” jurisdiction. Northwest South Dakota Prod. Credit

                                          3
Ass’n v. Smith, 784 F.2d 323, 325 (8th Cir. 1986). The mere suggestion of a federal
question is not sufficient to establish the jurisdiction of federal courts, rather, the
federal court’s jurisdiction must affirmatively appear clearly and distinctly. Bilal v.
Kaplan, 904 F.2d 14, 15 (8th Cir. 1990). Under 42 U.S.C. § 1983, a plaintiff must
allege the violation of a right secured by the Constitution or laws of the United
States and must show that the deprivation of that right was committed by a person
acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       Here, Plaintiff does not set forth any allegation that could be liberally
construed to violate any federal statute. Plaintiff’s Complaint does not contain any
allegations reasonably suggesting Defendants violated Plaintiff’s constitutional
rights while acting under color of state law. Accordingly, Plaintiff’s allegations do
not establish that federal question jurisdiction exists in this matter.

       Even if Plaintiff could correct these jurisdictional defects in an amended
complaint, Plaintiff’s factual allegations are entirely baseless, fanciful, fantastic, or
delusional. See Denton v. Hernandez, 504 U.S. 25, 32-34 (1992) (court may
dismiss complaint of plaintiff proceeding in forma pauperis as frivolous, and
disregard clearly baseless, fanciful, fantastic, or delusional factual allegations);
Neitzke v. Williams, 490 U.S. 319, 325 (1989) (a complaint is frivolous where it
lacks an arguable basis either in law or in fact). Accordingly, the court will dismiss
this action as frivolous and with prejudice as the defects in the Complaint cannot
be remedied through more specific pleading. See 28 U.S.C. § 1915(e)(2)(B).

      IT IS THEREFORE ORDERED that Plaintiff’s Complaint (filing no. 1) is
dismissed with prejudice as frivolous. The court will enter judgment by a separate
document.




                                           4
Dated this 29th day of July, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                     5
